DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art as disclosed in the instant application (hereinafter called as AAPA) in view of Ogino (US 2017/0045881 A1).
Regarding claim 1, AAPA discloses a numerical controller for moving a movable object by axis control on the basis of a machining program, the numerical controller comprising a processor for setting a first in-position width when the movable object is a first distance from an interference area, wherein the in-position width is a range in which: a) the movable object moving in a first direction has reached a block end point defined by the machining program, and b) the movable object begins turning in a second direction different than the first direction (e.g. Figs. 1-2 & p. 1-3).
AAPA fails to disclose, but Ogino teaches a numerical controller (e.g. Fig. 1: 1) for moving a movable object (e.g. Fig. 1: 23) by axis control (e.g. Fig. 1: 14) on the basis of a machining program (e.g. [0035]), the numerical controller comprising a processor (e.g. Fig. 1: 10 and Fig. 2: 33 & [0043]) for setting an in-position width (i.e. neighboring distance) in accordance with a distance between an interference area (e.g. Fig. 3: stroke limit prohibition region) where entry of the movable object is prohibited and the movable object (e.g. Fig. 3: start point);
setting a second in-position width greater than the first in-position width when the movable object is a second distance greater than the first distance from the interference area (e.g. Figs. 3-5: plurality of x-axis access limits and the y-axis access limits depend on the distance between the object and the prohibition region, and the limits are shorter when the object moving closer to the prohibition region);
the processor determines a movement direction of the movable object on the basis of a current position of the movable object and a position of the movable object in a subsequent control cycle, and sets the in-position width in accordance with the movement direction (e.g. Figs. 3-5: the limit stop points are based on the movement of the object in the x-axis and the y-axis directions, and the next in-position width is determined again based on the current limit stop point), and
wherein, in an area closer to the interference area, a smaller in-position width is set, and in an area farther from the interference area, a larger in-position width is set (e.g. Figs. 4-5: area in movement <1> is farther away from interference area, i.e. stroke limit prohibition region, and the limit set for movement <1> is larger than the limit set for movement <2>, i.e. area closer to the stroke limit prohibition region).  
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of AAPA with the teachings of Ogino to adjust the in-position width based on distance from the interference area so as to reduce time necessary for verification while reducing a burden on an operator in verifying an operation (e.g. [0016] of Ogino).
Regarding claim 2, Ogino teaches the processor sets the in-position width to be smaller in a case in which the movable object is located in a vicinity of the interference area provided in a certain range of a periphery of the interference area than in a case in which the movable object is located outside the vicinity of the interference area (e.g. Figs. 3-5: plurality of x-axis access limits and the y-axis access limits depend on the distance between the object and the prohibition region, and the limits are shorter when the object moving closer to the prohibition region).  
Regarding claim 3, Ogino teaches the processor provides a plurality of areas having different distances from the interference area in a periphery of the interference area (e.g. Figs. 4-5), and sets the in-position width to be smaller as an area in which the movable object is located is closer to the interference area (e.g. Figs. 3-5: plurality of x-axis access limits and the y-axis access limits depend on the distance between the object and the prohibition region, and the limits are shorter when the object moving closer to the prohibition region).
Regarding claim 5, Ogino teaches when the movable object moves in a direction in which a distance from the interference area increases, the distance determination unit does not perform setting for the in-position width (e.g. Figs. 4-5: no control is performed when the object is moving away from the x-axis and the y-axis neighboring boundaries).  
Regarding claim 6, Ogino teaches when the movable object moves in a direction in which a distance from the interference area decreases, the processor sets the in-position width to be smaller as the distance is smaller (e.g. Figs. 3-5: plurality of x-axis access limits and the y-axis access limits depend on the distance between the object and the prohibition region, and the limits are shorter when the object moving closer to the prohibition region).
Response to Arguments
Applicant's arguments filed 11/28/2022 have been fully considered but they are not persuasive.
In response to applicant’s arguments with respect claim 1, the examiner disagrees with the arguments because AAPA at least in Figs. 1-2 & p. 1-3 discloses the general aspect of the claimed invention including setting in-position width between movable object and an interference area, and the movable object is capable of moving from a first direction and turning in a second direction when reaching a block end point when moving in a first direction.  AAPA fails to disclose the in-position is set in accordance with the distance between the movable object and the interference area.  However, Ogino at least in Figs. 3-6 teaches it is well-known to adjust the in-position width (i.e. limit distance between the movable object and the interference area), and set the in-position width larger in an area/distance farther away from the interference area as compared to in an area/distance closer from the interference area.  Thus, Ogino would provide a teaching to modify AAPA to adjust the in-position width according to distance between the movable object and the interference area.  Therefore, the combination of AAPA and Ogino would disclose the claimed invention.
In addition, claims 2-3 and 5-6 are directly or indirectly depend on claim 1; thus, these claims are unpatentable at least in view of the foregoing reasons and rejections set forth in the Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWING CHAN whose telephone number is (571)270-3909. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAWING CHAN/           Primary Examiner, Art Unit 2846